Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the Specification:
	In Applicant’s Amendment dated July 7, 2021, the amendments to the specification at paragraphs [0037], [0044], and [0059] have not been entered.
	On page 6, line 21, “an” has been changed to -- a --.
	On page 8, line 29, “112” has been deleted.
	On page 13, line 11, -- a -- has been inserted before “beta”.

	In the Claims:
	In claim 16, line 4, “than” has been deleted.

	In Applicant’s Amendment dated July 7, 2021, the amendments to the specification at paragraphs [0037], [0044], and [0059] have not been entered, because the specification as filed is 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claim 12 of the present application: 
The Written Opinion of July 29, 2019 lists the following references as “X” references against claim 12 of the present application:
GB 2 260 821 A; GB 2 254 893 A; CN 104 554 708 A; CN 104 494 811 A; WO 97/17252 A1; and WO 97/17253 A1. 
However, these references only show the general state of the art of feathering propeller assemblies including sleeves and beta tube assemblies. 
With regard to claim 12 of the present application, none of these references nor the prior art of record disclose or suggest a method comprising coupling a retainer directly with the sleeve; inducing an overtorque condition on the sleeve via seizure of hydraulic fluid within a feathering propeller assembly failsafe system; decoupling the retainer from the sleeve; and translating the beta tube assembly and the sleeve.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Christopher Verdier/Primary Examiner, Art Unit 3745